           Case 1:12-cr-00732-VEC Document 240 Filed 08/14/21 USDC          Page SDNY
                                                                                  1 of 2
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 8/14/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA                                            :
                                                                     :
                            -against-                                : 12-CR-732 (VEC)
                                                                     :
                                                                     :     ORDER
 ROBERT CALVENTE,                                                    :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 15, 2020, Mr. Calvente filed a Motion for Compassionate

Release, Dkt. 238; and

       WHEREAS on August 13, 2021, Mr. Calvente’s case was re-assigned to the undersigned,

Dkt. 239;

       IT IS HEREBY ORDERED that the Government must respond to Mr. Calvente’s motion

by no later than Friday, September 17, 2021. In its response, the Government must inform the

Court whether Mr. Calvente has received the COVID-19 vaccine. The Government must also

file the last two years of Mr. Calvente’s medical records as well as his full prison disciplinary

and education records. The medical records must be filed under seal; the other records must be

filed on ECF.

       IT IS FURTHER ORDERED that the Government must serve a copy of its response

papers on Mr. Calvente at the address listed below. The Government must file proof of such

service on the docket by no later than Tuesday, September 21, 2021.

       IT IS FURTHER ORDERED that Mr. Calvente’s reply in support of his motion for

compassionate release is due no later than Friday, October 8, 2021. To the extent that Mr.
          Case 1:12-cr-00732-VEC Document 240 Filed 08/14/21 Page 2 of 2




Calvente is not vaccinated against COVID-19, he may include an explanation for that decision in

his reply brief.

        The Clerk of Court is respectfully directed to mail a copy of this order to Robert

Calvente, Reg. No. 67221-054, USP Leavenworth, U.S. Penitentiary, P.O. Box 1000,

Leavenworth, KS 66048, and note the mailing on the docket.



SO ORDERED.
                                                      _________________________________
Date: August 14, 2021                                       VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                                  2
